         Case 6:21-cv-06306-EAW Document 6 Filed 05/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ERIC LAPRAIRIE, on behalf of himself and all
other employees similarly situated,

                    Plaintiff,                             Case No. 6:21-cv-6306

      vs.
                                                          NOTICE OF MOTION
PRESIDIO, INC., PRESIDIO HOLDINGS,
INC., PRESIDIO, LLC, PRESIDIO
NETWORKED SOLUTIONS GROUP, LLC,
and PRESIDIO TECHNOLOGY CAPITAL,
LLC,

                    Defendants.


MOTION BY:                             Plaintiff Eric LaPrairie.

RELIEF REQUESTED:                      An Order remanding this action to the Supreme
                                       Court of the State of New York, County of
                                       Monroe.

BASIS FOR RELIEF REQUESTED:            28 U.S.C. § 1447(c); Court’s inherent power.

SUPPORTING PAPERS:                     Memorandum of Law in Support of Plaintiff’s
                                       Motion to Remand for Lack of Subject Matter
                                       Jurisdiction.

DATE AND TIME:                         To be determined by the Court.

PLACE:                                 United States District Court
                                       Western District of New York
                                       2330 United States Courthouse
                                       100 State Street
                                       Rochester, New York 14614

REPLY PAPERS:                          Pursuant to Local Rule 7(a)(1), Plaintiff intends to
                                       file and serve reply papers.

ORAL ARGUMENT:                         To the extent it is beneficial to the Court, Plaintiff
                                       requests oral argument.
        Case 6:21-cv-06306-EAW Document 6 Filed 05/10/21 Page 2 of 2




Dated: May 10, 2021
                                   THOMAS & SOLOMON LLP


                             By:    /s/ Jessica L. Lukasiewicz
                                   J. Nelson Thomas, Esq.
                                   Jessica L. Lukasiewicz, Esq.
                                   Jonathan W. Ferris, Esq.
                                   Erin K. Hanlon, Esq.
                                   Attorneys for Plaintiff
                                   693 East Avenue
                                   Rochester, New York 14607
                                   Telephone: (585) 272-0540
                                   nthomas@theemploymentattorneys.com
                                   jlukasiewicz@theemploymentattorneys.com
                                   jferris@theemploymentattorneys.com
                                   ehanlon@theemploymentattorneys.com
